DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1, 4, 6, 8 and 9 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a pair of spectacles comprises a hinge between the support element and the corresponding arm so that the support element can be rotatably moved about the axis of the hinge between a closed position, in which the element extends near the arm behind the external flank of the arm, and an open position, in which the element is moved away from the arm, the hinge of the support element with the arm comprises resilient return means for the support element towards the closed position, the resilient return means comprise a box-shaped cover for containing a tie-rod, to which there is fitted a spring which is active between the tie-rod and an abutment surface of the cover, the box-shaped cover being fixedly joined to the arm and the support element being articulated in a hinge-like manner with one end of the tie-rod projecting at the outer side of the cover; (claim 9) a pair of spectacles comprises means for limiting the angle of rotation of the support element  about the articulation axis of the hinge  with the arm, wherein the means for limiting the angle of rotation in the hinge type connection of the support to the arm comprise surfaces  which are capable of reciprocal abutment and which are provided on predetermined circular sectors of faces of respective eyelet-like formations which are formed on the support  and on the arm, the eyelet-like formations defining the elements of the hinge  which are rotatably connected about the hinge type axis.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872